 Case 2:19-cv-00336-JRG Document 35 Filed 01/15/20 Page 1 of 2 PageID #: 240




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


BARKAN WIRELESS IP HOLDINGS,
L.P.,

              Plaintiff,
                                                         Civil Action No. 2:19-cv-336
              v.
                                                          JURY TRIAL DEMANDED
SPRINT CORPORATION, SPRINT
COMMUNICATIONS CO., L.P., SPRINT
SOLUTIONS, INC., SPRINT SPECTRUM
L.P., and COMMSCOPE INC.,

              Defendants.



                      NOTICE OF P.R. 3-1 AND 3-2 DISCLOSURES

       COMES NOW, Plaintiff, Barkan Wireless IP Holdings, L.P. and notifies the Court that

pursuant to P.R. 3-1, 3-2 and this Court’s December 23, 2019 Order, it served it infringement

contentions and accompanying document production on January 14, 2020 via electronic mail.




DATED: January 15, 2020                     Respectfully submitted,

                                            /s/ Max L. Tribble, Jr.
                                            Max L. Tribble, Jr. – Lead Counsel
                                            Texas State Bar No. 20213950
                                            Justin Nelson
                                            Texas State Bar No. 24034766
                                            SUSMAN GODFREY, L.L.P.
                                            1000 Louisiana Street, Suite 5100
                                            Houston, Texas 77002
                                            Telephone: (713) 651-9366
                                            Facsimile: (713) 654-6666
                                            mtribble@susmangodfrey.com
                                            jnelson@susmangodfrey.com
Case 2:19-cv-00336-JRG Document 35 Filed 01/15/20 Page 2 of 2 PageID #: 241




                                  Matthew R. Berry
                                  Washington State Bar No. 37364
                                  SUSMAN GODFREY, L.L.P.
                                  1201 Third Ave., Suite 3800
                                  Seattle, Washington 98101
                                  Telephone: (206) 516-3880
                                  Facsimile: (206) 516-3883
                                  mberry@susmangodfrey.com

                                  William D. O’Connell
                                  New York State Bar No. 5491014
                                  SUSMAN GODFREY, L.L.P.
                                  1301 Avenue of the Americas, 32nd Fl.
                                  New York, New York 10019-6023
                                  Telephone: (212) 336-8330
                                  Facsimile: (212) 336-8340
                                  boconnell@susmangodfrey.com

                                  S. Calvin Capshaw
                                  Texas State Bar No. 03783900
                                  ccapshaw@capshawlaw.com
                                  CAPSHAW DERIEUX LLP
                                  114 E. Commerce Ave.
                                  Gladewater, TX 75647
                                  Telephone (903) 845-5770

                                  T. John Ward, Jr.
                                  Texas State Bar No. 00794818
                                  E-mail: jw@wsfirm.com
                                  Claire Abernathy Henry
                                  Texas State Bar No. 24053063
                                  E-mail: claire@wsfirm.com
                                  WARD, SMITH & HILL, PLLC
                                  PO Box 1231
                                  Longview, Texas 75606
                                  (903) 757-6400 (telephone)
                                  (903) 757-2323 (facsimile)
